DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art, Hall (US 2018/0222107) A1), Matsen et al. (US 2019/0091893), T. Walters (US 2,334,520), and Pinson (US 4,212,188).
Hall teaches a method comprising: 
actuating liner motion one or more pins in a set of pin sets in such a way to cause deformation on a composite article/film (see Figs 1-3), into 3D geometric shape, and the pins forming the surface of a die (Figs 1-3 item 201, or 301-actuatable pin). Furthermore, Hall further teaches that the pins could be heated as necessary (see [0016]-[0034]). 
Matsen et al. teaches including first and second tooling die movable with respect to each other, the second tooling die comprising a plurality of stacked metal sheets, a plurality of air gaps defined between the adjacent stacked metal sheet, a first smart susceptor material within the die cavity and connected to the first tooling die (see claim 1), and a flexible membrane configured to receive pressure, to shape thermoset composite charge (see claim 1).
T. Walters  teaches presses adapted to reshape warped surfaces of metals, where including upper and lower clamping plates between which work is 
Pinson teaches apparatus for forming sheet of metal, using two opposed set of rams placed in matrix arrays with corresponding rams of opposite sets in alignment (see abstract, Fig 1-6). 
None of the above prior art teaches either alone or in combination a method comprising: actuating linear  motion one or more pints in a set of pins to cause a polymer mold to deform, by elastic deformation, into a 3D geometry shape that includes 3D curves, which deformation in turn causes a composite material to deform; and while the mold remains in the 3D shape (i) removing air from a cavity that is enclosed by at least a membrane and by the mold, removing creates a pressure different between pressure of air outside the cavity and pressure of air inside the cavity, which pressure differential in turn causes at least a portion of the membrane to press against the composite material, thereby causing the composite material to press against the polymer mold, and in combination with (ii) producing heat, by Joule heating of one or more heating elements embedded in the polymer mold, and thereby causing a portion of the heat to conduct from the mold to the composite material; wherein the mold is attached to the set of pins by a set of ball joints, each pin in the set of pin being attached to the mold by a single ball joint in the set of ball joint.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 8,939,754 B2; US 8,469,344 B2; US 6,298,896 B all pertains to shaping composite structure, however, fails to cure the deficiency of the above prior arts. Additionally, Percival Jr. (9,427,898 B2) teaches top surface as a molding surface with pins, for shaping thermoplastic material, however, do not teach the polymer mold including embedded heating elements. Similarly, US 6,578,399 pertains to shaping via molding surface connected to rods/pins (Fig 1), does not include membrane as claimed and heating elements embedded in the polymer mold as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743